As filed with the Securities and Exchange Commission on February 11, 2014 Securities Act File No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMEN UNDER THE SECURITIES ACT OF 1933 || Pre-Effective Amendment No. |_| Post-Effective Amendment No. _ (Check appropriate box or boxes) TORTOISE ENERGY INFRASTRUCTURE CORPORATION (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300 Leawood, Kansas 66211 (Address of Principal Executive Offices) Telephone Number: (913) 981-1020 (Area Code and Telephone Number) Terry C. Matlack 11550 Ash Street, Suite 300 Leawood, Kansas 66211 (Name and Address of Agent for Service) Copies to: Steven F. Carman Eric J. Gervais Husch Blackwell LLP 4801 Main Street, Suite 1000 Kansas City, Missouri 64112 Approximate Date of Proposed Offering: As soon as practicable after this Registration Statement is declared effective. CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Proposed Proposed Amount Being Maximum Offering Maximum Aggregate Amount of Title of Securities Being Registered Registered(1) Price per Unit(1) Offering Price(1) Registration Fee Common Stock, $0.001 par value per share 1,000,000shares $ 44,520,000 Mandatory Redeemable Preferred Shares, 3.95% Series C 5,000,000 shares (1) Estimated solely for the purpose of calculating the registration fee. (2) Net asset value per share of common stock on January 31, 2014. The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. EXPLANATORY NOTE This Joint Proxy Statement/Prospectus is organized as follows: 1. Letter to Stockholders of Tortoise Energy Infrastructure Corporation (“TYG”), Tortoise Energy Capital Corporation (“TYY”) and Tortoise North American Energy Corporation (“TYN”), each a Maryland corporation and registered closed-end management investment company 2. Questions and Answers to Stockholders of TYG, TYY andTYN 3. Notice of Joint Annual Meeting of TYG, TYY andTYN 4. Joint Proxy Statement/Prospectus for TYG, TYY andTYN 5. Merger Statement of Additional Information regarding the proposed Mergers of TYY and TYN with and into TYG 6. Part C Information 7. Exhibits TORTOISE ENERGY INFRASTRUCTURE CORPORATION TORTOISE ENERGY CAPITAL CORPORATION TORTOISE NORTH AMERICAN ENERGY CORPORATION , 2014 Dear Fellow Stockholders: I want to share with you the details of an important Joint Proxy Statement/Prospectus that is enclosed and requires your action. It is being sent to you because you own shares of either Tortoise Energy Infrastructure Corporation (“TYG”), Tortoise Energy Capital Corporation (“TYY”) and/or Tortoise North American Energy Corporation (“TYN”), each a Maryland corporation. The annual meeting of the stockholders of TYG, TYY and TYN (each a “Fund” and together the “Funds”) will be held at a.m., Central Time, on , 2014 (the “Meeting”) at 11550 Ash Street, Suite 300, Leawood, Kansas 66211. At the Meeting, in addition to routine matters customarily considered at the annual meetings of the Funds: · Stockholders of each of TYY and TYN will be asked to consider and approve a proposal authorizing the merger of their respective Fund into TYG; and · Stockholders of TYG will be asked to consider and approve the issuance of additional common shares of TYG in connection with the mergers. The reason for the merger of each Fund is the similarity of investment objectives, strategies and portfolios as well as anticipated advantages including a (i) positive potential impact to distributable cash flow, (i) the opportunity for enhanced long-term market liquidity, (iii) operational cost savings through greater economies of scale and reduced management fees and (iv) greater financial flexibility through a larger balance sheet. The Board of Directors of each Fund believes that each proposal is in the best interests of that Fund and its stockholders and unanimously recommends that you vote “FOR” each proposal. The enclosed materials explain the proposals to be voted on at the Meeting in more detail, and I encourage you to review them carefully.No matter how large or small your Fund holdings, your vote is extremely important. You may vote using one of the methods below by following the instructions on your proxy card: · By touch-tone telephone; simply dial the toll-free number located on the enclosed proxy card.Please be sure to have your proxy card available at the time of the call. · By internet; please log on to the voting website detailed on the enclosed proxy card.Again, please have your proxy card handy at the time you plan on voting. · By returning the enclosed proxy card in the postage-paid envelope; or · In person at the annual meeting. If you should have any questions about the meeting agenda or voting, please call our proxy agent, AST Fund Solutions at XXX-XXX-XXXX.Please note, at a reasonable time after the mailing has completed and our records indicate that you have not voted at that time, you may be contacted by AST Fund Solutions to confirm receipt of the proxy material and review your voting options. On behalf of the Funds and your fellow stockholders, I thank you for your prompt vote on these important matters. Sincerely, Terry C. Matlack Chief Executive Officer Tortoise Energy Infrastructure Corporation Tortoise Energy Capital Corporation Tortoise North American Energy Corporation QUESTIONS AND ANSWERS Although it is recommended that you read the complete Joint Proxy Statement/Prospectus accompanying this “Questions and Answers” section, a brief overview of the issues to be voted on has been provided below for your convenience.In this “Questions and Answers” section, (i)the merger of Tortoise Energy Capital Corporation (“TYY”) into Tortoise Energy Infrastructure Corporation (“TYG”) is referred to as the “TYY Merger,” (ii)the merger of Tortoise North American Energy Corporation (“TYN”) into TYG is referred to as the “TYN Merger” and (iii) the TYY Merger and the TYN Mergers are collectively referred to as the “Mergers.”TYG, TYY and TYN are each also referred to in this section as a “Fund” and are referred to collectively as the “Funds.”TYG following the Mergers is referred to in this section as the “Combined Fund.” The anticipated positive impacts of the Mergers are set forth below.No assurance can be given that the anticipated positive impacts of the Mergers will be achieved.In addition, this Joint Proxy Statement/Prospectus serves as a prospectus of TYG in connection with the issuance of additionalshares of TYG common stock (“TYG Common Shares”) and preferred stock in the Mergers.For information regarding the risks associated with an investment in TYG, see “Risk Factors and Special Considerations.” Questions Regarding the Mergers Q: Why are the Mergers being recommended by the Board of Directors? A: The Board of Directors of each Fund have recommended the Mergers given the Funds’ similar investment objectives and investment strategies. Each Fund has an investment objective of providing a high level of total return with an emphasis on current distributions and primarily invests in midstream energy infrastructure master limited partnerships (“MLPs”). The Combined Fund will continue to pursue these strategies and objectives. The table below shows the portfolio mix of each Fund and on a pro forma basis. TYG TYY TYN Pro Forma Combined Fund Natural gas / natural gas liquids pipeline MLPs 39.5% 40.6% 37.5% 39.6% Crude oil / refined products pipeline MLPs 43.7% 41.6% 37.3% 42.6% Gathering & processing MLPs 16.8% 17.8% 16.6% 17.1% Oil & gas production MLPs 0.0% 0.0% 6.3% 0.5% Other MLPs 0.0% 0.0% 2.3% 0.2% As of 12/31/2013. Pipeline MLPs transport natural gas, natural gas liquids, crude oil or refined petroleum products. Gathering & processing MLPs gather and process natural gas as well as transport, fractionate and store natural gas liquids. Oil & gas production MLPs produce crude oil and natural gas. Other MLPs include marine oil and gas transporters and drillers. Q: What are the benefits of the proposed Mergers? A: After careful consideration, the Board of Directors of each Fund and the Funds' investment adviser, Tortoise Capital Advisers, L.L.C. (the “Adviser”), believe that the Mergers will benefit the stockholders of the Funds for the reasons noted below: · Positive potential impact to distributable cash flow and distributions We expect that the Combined Fund will have a similar distribution policy as the standalone Funds currently have, with no adverse impact expected to the payment of quarterly distributions paid to common stockholders. Additionally, we believe that there is potential for aggregate distribution growth going forward as a result of anticipated accretion to distributable cash flow. Assuming the Mergers are completed as proposed, the Adviser intends to recommend that the Board of Directors approve a TYG distribution of not less than $0. per common share ($2. annualized) for the fiscal 3rd quarter of 2014, based on the Combined Fund’s expected distributions from investments, the lower anticipated operating expenses per share, and the expected costs of leverage.The actual distributions received and costs may be different than current or expected levels. i ·Opportunity for enhanced long-term market liquidity The larger market capitalization of the Combined Fund may provide an opportunity for enhanced market liquidity over the long-term. Greater market liquidity may lead to a narrowing of bid-ask spreads and reduce price movements on a trade-to-trade basis. The table below illustrates the market capitalization of each Fund and on a pro forma basis. Market capitalization ($ in millions) TYG
